UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4419


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN POLHILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:15-cr-00012-REP-1)


Submitted:   March 7, 2017                 Decided:   March 17, 2017


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt,
Valencia   D.  Roberts,   Assistant  Federal Public Defenders,
Alexandria, Virginia, for Appellant. Dana J. Boente, United
States Attorney, Richard D. Cooke, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In accordance with a written plea agreement, John Polhill

pled    guilty     to    bank    robbery     and    aiding    and   abetting      bank

robbery,      18   U.S.C.       §§ 2113(a),     2   (2012)    (Count    One),     and

possession and discharge of a firearm in furtherance of a crime

of     violence    and    aiding      and   abetting    the    same,     18    U.S.C.

§§ 924(c), 2 (2012) (Count Two).                Six months after entering his

plea, Polhill moved to withdraw it, claiming that bank robbery

was not a crime of violence upon which a § 924(c) conviction

could be predicated.            The district court applied the six-factor

test set forth in United States v. Moore, 931 F.2d 245, 248 (4th

Cir.     1991),    and    denied      the   motion.       Polhill      received    an

aggregate sentence of 207 months.               He now appeals, claiming that

the district court erred when it denied his motion to withdraw

the guilty plea.         We affirm.

       We review a district court’s denial of a motion to withdraw

a    guilty   plea      for   abuse    of   discretion.        United    States     v.

Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).                       To withdraw a

guilty plea before sentencing, a defendant must “show a fair and

just reason for requesting the withdrawal.”                    Fed. R. Crim. P.

11(d)(2)(B).       “The defendant bears the burden of demonstrating

that     withdrawal       should      be    granted.”         United    States      v.

Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009) (alteration

and internal quotation marks omitted).                 Where the district court

                                            2
substantially      complied        with    the       Rule       11    requirements,          the

defendant must overcome a strong presumption that his guilty

plea is final and binding.                United States v. Lambey, 974 F.2d

1389, 1394 (4th Cir. 1992) (en banc).

      In   deciding      a    motion      to       withdraw      a     guilty    plea,      the

district court typically considers the following six factors:

      (1)   whether  the   defendant  has   offered  credible
      evidence that his plea was not knowing or not
      voluntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion to withdraw the plea; (4) whether
      the defendant had the close assistance of competent
      counsel; (5) whether withdrawal will cause prejudice
      to the government; and (6) whether [withdrawal] will
      inconvenience the court and waste judicial resources.

Moore, 931 F.2d at 248.

      Of the six Moore factors, Polhill’s brief addresses only

the   second.      He    argues     that       he    is    legally      innocent       of    the

firearm    conviction        because      bank       robbery         cannot    serve    as    a

predicate    crime      of   violence      for      a     § 924(c)      conviction.           We

recently held that a conviction under 18 U.S.C. § 2113(a) is a

crime of violence under the force clause of § 924(c)(3).                               United

States v. McNeal, 818 F.3d 141, 151-57 & n.8 (4th Cir. 2016).

Thus, Polhill’s bank robbery conviction qualified as a predicate

crime of violence for his § 924(c) conviction.

      We    hold   that      the    district            court    did     not    abuse        its

discretion in denying Polhill’s motion to withdraw his guilty


                                               3
plea.   We therefore affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4